   Case 5:20-cv-03115-JWL Document 16 Filed 06/23/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


HORACE COOK,

                             Petitioner,

          v.                                       CASE NO. 20-3115-JWL

CLAUDE MAYE,


                             Respondent.


                         MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. The Court summarily dismissed this matter on April 30, 2020,

and petitioner is pursuing an appeal. He has filed two motions seeking

the appointment of counsel.

                                Analysis

     There is no constitutional right to counsel beyond direct appeal

in a criminal case. Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir.

2018). Instead, unless an evidentiary hearing is necessary, “[t]he

decision to appoint counsel is left to the discretion of the district
court.” Engberg v. Wyoming, 265 F.3d 1109, 1122 (10th Cir. 2001). The

Court should consider     “the merits of the litigant’s claims, the

nature of the factual issues raised in the claims, the litigant’s

ability to present his claims, and the complexity of the legal issues

raised by the claims.” Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). The petitioner has the burden “to convince the court that there

is sufficient merit to his claim to warrant the appointment of
counsel.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th

Cir. 2004)(citations omitted).

     Because this matter was summarily dismissed for lack of statutory
   Case 5:20-cv-03115-JWL Document 16 Filed 06/23/20 Page 2 of 2




jurisdiction, the Court finds the appointment of counsel is not

warranted. The Court therefore will deny the motions, but this ruling

will not bar petitioner from filing a motion to appoint counsel in

the Tenth Circuit Court of Appeals.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motions to

appoint counsel (Docs. 14 and 15) are denied.

     IT IS SO ORDERED.

     DATED:   This 23rd day of June, 2020, at Kansas City, Kansas.



                                  S/ John W. Lungstrum

                                  JOHN W. LUNGSTRUM
                                  U.S. District Judge
